Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 07/23/20 and examiner's initiative interview held on 11/24/21.
Claims 1-12 are under examination.
Claims 1, 3-10 & 12 are currently amended.


Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 07/23/20 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 07/23/20 are accepted by the examiner.


EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
9.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brad Lytle (Reg. No. 40, 073) on 11/23/21.
10.	The abstract is amended as follow:
“A communication control device includes a processor coupled to the memory, the processor configured to set an acceptable interference amount that is acceptable for a secondary system using a radio wave in a predetermined frequency band allocated to a primary system, with respect to the primary system.  The processor accommodates at least a part of a second margin to a different communication control device on the basis of information on a desired interference acceptable amount received from the different communication control device, the second margin being generated at the time of setting the acceptable interference amount and obtained by subtracting a first margin that is allocated to a secondary system managed by the subject device from a total interference margin that is set in the subject device.
“
11.	The title is amended as follow:
“COMMUNICATION CONTROL DEVICE, METHOD AND COMPUTER PROGRAM PRODUCT WITH INTERFERENCE MARGIN ACCEPTANCE CONTROL”
12.	The claims (1, 3-10 & 12) are amended as follow:
1.	(Currently Amended) A communication control device comprising: 
a processor and a non-transitory computer readable memory, the processor upon executing computer code stored in the non-transitory computer readable memory is configured to: 
	 set an acceptable interference amount that is acceptable for a secondary system with respect to a primary system, the secondary system secondary using a radio wave in a predetermined frequency band allocated to the primary system, wherein
processor accommodates at least a part of a second margin to a different communication control device on the basis of information on a desired interference acceptable amount received from the different communication control device, the second margin being generated at the time of setting the acceptable interference amount and obtained by subtracting a first margin that is allocated to a secondary system managed by the subject device from a total interference margin that is set in the subject device.
3.	 (Currently Amended)    The communication control device according to claim 1, wherein the processor is configured to operate  in one of a first mode and a second mode, the first mode being a mode in which accommodation of at least a part of the second margin is offered without receiving a request from the different communication control device, the second mode being a mode in which at least a part of the second margin is accommodated based on a request from the different communication control device.
4.	(Currently Amended) The communication control device according to claim 3, wherein the processor is configured to switch  between the first mode and the second mode on the basis of a predetermined condition.
5.	 (Currently Amended) The communication control device according to claim 4, wherein the processor is configured to switch  between the first mode and the second mode on the basis of a predetermined condition after a calculation of an interference amount is performed.
6.	 (Currently Amended) The communication control device according to claim 4, wherein the processor is configured to switch  between the first mode and the second mode on the basis of a predetermined condition after information on the secondary system is exchanged with the different communication control device.
Currently Amended) The communication control device according to claim 4, wherein the processor is configured to switch  between the first mode and the second mode on the basis of a predetermined condition after a use condition of the primary system is changed.
8.	(Currently Amended) The communication control device according to claim 4, wherein the processor is configured to switch  between the first mode and the second mode on the basis of a predetermined condition after an algorithm related to interference control among other communication control devices is changed.
 9.	(Currently Amended) The communication control device according to claim 1, wherein the processor is configured to offer  accommodation of a margin to a different communication control device if the first margin to be allocated to the secondary system managed by the subject device is larger than the total interference margin.
 10.	(Currently Amended) The communication control device according to claim 9, wherein the processor is configured to receive  accommodation of margins from a plurality of different communication devices if the plurality of communication control devices offer accommodation of the margins and a cumulative value of the accommodated margins reaches a desired amount.
12.	 (Currently Amended) A non-transitory computer readable memory of a communication control device that holds a computer program and execution of the computer program by a processor  causes the  the communication control device to perform:  
	setting an acceptable interference amount that is acceptable for a secondary system with respect to a primary system, the secondary system using a radio wave in a predetermined 
	accommodating at least a part of a second margin to a different communication control device on the basis of information on a desired interference acceptable amount received from the different communication control device, the second margin being generated at the time of setting the acceptable interference amount and obtained by subtracting a first margin that is allocated to a secondary system managed by the subject device from a total interference margin that is set for the subject device.

Allowable Subject Matter
13.	Claims 1-12 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
15.	Amended claim 1, 11 & 12 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
16.	In claims 1, 11 & 12: “the second margin being generated at the time of setting the acceptable interference amount and obtained by subtracting a first margin that is allocated to a secondary system managed by the subject device from a total interference margin that is set in the subject device” in combination with other limitations recited as specified in claims 1, 11 & 12.
17.	In claims 1 & 11: Note that the first closest prior art SONY, International; Application Publication No. WO 2015/025605 A1 (as disclosed in the IDS) discloses communication control device comprising: a control unit configured to set an acceptable interference amount that is acceptable for a secondary system with respect to a primary system (See abstract; a communication-controlling device that has a calculation unit that calculates an interference-avoidance margin for one or more secondary system that use, in a secondary fashion , a frequency channel that is protected for use by a primary system).
Note that the second closest prior art SAWAI, NPL document, “proposal presentation output power management” 09 November 2010 (as disclosed ), the secondary system secondary using a radio wave in a predetermined frequency band allocated to the primary system, wherein the control unit accommodates at least a part of a second margin to a different communication control device (See Pages 4-5; providing information service that provides the interference power level on each operable TVWS channel for each TVBD).
Note that the third closest prior art Park, US Patent Application Publication No. 2021/0127425 A1 discloses on the basis of information on a desired interference acceptable amount received from the different communication control device (See Para. 0153; a scenario that the direction (or coverage) of M beams formed by a UE is relatively small despite PRACH transmission power of the UE is similar in comparison to FIG. 12. In this case, since a probability that the M beams of the UE cause interference to a multitude of Rx beams of a specific BS, the BS may induce interference-avoidance in a manner of configuring a minimum interval (or direction) as an interval between M PRACH Tx beams or configuring only a single beam to be generated in a specific range (or angle).
18.	In claims 12: Note that the first closest prior art SONY, International; Application Publication No. WO 2015/025605 A1 (as disclosed in the IDS) discloses (as disclosed in the IDS) discloses setting an acceptable interference amount that is acceptable for a secondary system with respect to a primary system, the secondary system using a radio wave in a predetermined frequency band allocated to the primary system (See abstract; a communication-controlling device that has a calculation unit that calculates an interference-avoidance margin for one or more secondary system that use, in a secondary fashion, a frequency channel that is protected for use by a primary system); and
Note that the second closest prior art SAWAI, NPL document, “proposal presentation output power management” 09 November 2010 (as disclosed ), accommodating at least a part of a second margin to a different communication control device o (See Pages 4-5; providing information service that provides the interference power level on each operable TVWS channel for each TVBD).
Note that the third closest prior art Park, US Patent Application Publication No. 2021/0127425 A1 discloses on the basis of information on a desired interference acceptable amount received from the different communication control device (See Para. 0153; a scenario that the direction (or coverage) of M beams formed by a UE is relatively small despite PRACH transmission power of the UE is similar in comparison to FIG. 12. In this case, since a probability that the M beams of the UE cause interference to a multitude of Rx beams of a specific BS, the BS may induce interference-avoidance in a manner of configuring a minimum interval (or direction) as an interval between M PRACH Tx beams or configuring only a single beam to be generated in a specific range (or angle); and
A non-transitory computer readable memory (See FIG. 18 & Para. 0286; a memory) that holds a computer program and execution of the computer program by a computer (See FIG. 18 & Para. 0286; a processor).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Agee et al. 2014/0328423 A1 (Title: Network communication using diversity) (See FIG. 1 & Para. 0082, 0088 & 0178).
B.	Macmullan et al. 2018/0242165 A1 (Title: Spectrum sharing between primary user and co-existence groups of secondary users) (See abstract & Para. 0062).
C.	Cariou et al. 2017/0064644 A1 (Title: Conditional spatial reuse) (See Para. 0034 & 0065).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469